Exhibit 10.26

 

UNDERWRITING AGREEMENT

 

July 27, 2004

 

UBS Securities LLC

CIBC World Markets Corp.

W.R. Hambrecht & Co., LLC

Delafield Hambrecht, Inc.

Punk, Ziegel & Company, L.P.

as Managing Underwriters

 

c/o UBS Securities LLC

299 Park Avenue

New York, New York 10171-0026

 

and

 

CIBC World Markets Corp.

417 5th Avenue, 2nd Floor

New York, New York 10016

 

Ladies and Gentlemen:

 

Cell Therapeutics, Inc., a Washington corporation (the “Company”), proposes to
issue and sell to the underwriters named in Schedule A annexed hereto (the
“Underwriters”), for whom you are acting as representatives (the
“Representatives”), an aggregate of 9,000,000 shares (the “Firm Shares”) of
Common Stock, no par value (the “Common Stock”), of the Company. In addition,
solely for the purpose of covering over-allotments, the Company proposes to
grant to the Underwriters the option to purchase from the Company up to an
additional 1,350,000 shares of Common Stock (the “Additional Shares”). The Firm
Shares and the Additional Shares are hereinafter collectively sometimes referred
to as the “Shares.” The Shares are described in the Prospectus which is referred
to below.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Act”), with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (File No. 333-112681) including a prospectus,
relating to the Shares, which incorporates by reference documents which the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has furnished to you,
for use by the Underwriters and by dealers, copies of one or more preliminary
prospectuses and the documents incorporated by reference therein (each such
preliminary prospectus, including the documents incorporated



--------------------------------------------------------------------------------

therein by reference, being herein called a “Preliminary Prospectus”) relating
to the Shares. Except where the context otherwise requires, the registration
statement, as amended when it became effective (the “Effective Date”), including
all documents filed as a part thereof or incorporated by reference therein, and
including any information contained in a prospectus subsequently filed with the
Commission pursuant to Rule 424(b) under the Act and deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430(A)
under the Act and also including any registration statement filed pursuant to
Rule 462(b) under the Act, is herein called the “Registration Statement,” and
the prospectus, including all documents incorporated therein by reference, in
the form filed by the Company with the Commission pursuant to Rule 424(b) under
the Act on or before the second business day after the date hereof (or such
earlier time as may be required under the Act) or, if no such filing is
required, the form of final prospectus included in the Registration Statement at
the time it became effective, is herein called the “Prospectus.” As used herein,
“business day” shall mean any day other than a day on which banks are permitted
or required to be closed in New York City.

 

The Company and the Underwriters agree as follows:

 

1. Sale and Purchase. Upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the respective Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase from the Company the number of
Firm Shares set forth opposite the name of such Underwriter in Schedule A
attached hereto, subject to adjustment in accordance with Section 8 hereof, in
each case at a purchase price of $4.465 per Share. The Company is advised by you
that the Underwriters intend (i) to make a public offering of their respective
portions of the Firm Shares as soon after the date hereof as in your judgment is
advisable and (ii) initially to offer the Firm Shares upon the terms set forth
in the Prospectus. You may from time to time increase or decrease the public
offering price after the initial public offering to such extent as you may
determine.

 

In addition, the Company hereby grants to the several Underwriters the option to
purchase, and upon the basis of the representations and warranties and subject
to the terms and conditions herein set forth, the Underwriters shall have the
right to purchase, severally and not jointly, from the Company, ratably in
accordance with the number of Firm Shares to be purchased by each of them, all
or a portion of the Additional Shares as may be necessary to cover
over-allotments made in connection with the offering of the Firm Shares, at the
same purchase price per share to be paid by the Underwriters to the Company for
the Firm Shares. This option may be exercised by the Representatives on behalf
of the several Underwriters at any time and from time to time on or before the
thirtieth day following the date of the Prospectus, by written notice to the
Company. Such notice shall set forth the aggregate number of Additional Shares
as to which the option is being exercised, and the date and time when the
Additional Shares are to be delivered (such date and time being herein referred
to as the “additional time of purchase”); provided, however, that the additional
time of purchase shall not be earlier than the time of purchase (as defined
below) nor earlier than the second business day after the date on which the
option shall have been exercised nor later than the tenth business day after the
date on which the option shall have been exercised. The number of Additional
Shares to be sold to each Underwriter shall be the number which bears the same
proportion to the aggregate number of Additional

 

-2-



--------------------------------------------------------------------------------

Shares being purchased as the number of Firm Shares set forth opposite the name
of such Underwriter on Schedule A hereto bears to the total number of Firm
Shares (subject, in each case, to such adjustment as you may determine to
eliminate fractional shares), subject to adjustment in accordance with Section 8
hereof.

 

2. Payment and Delivery. Payment of the purchase price for the Firm Shares shall
be made to the Company by Federal Funds wire transfer, against delivery of the
certificates for the Firm Shares to you through the facilities of The Depository
Trust Company (“DTC”) for the respective accounts of the Underwriters. Such
payment and delivery shall be made at 10:00 A.M., New York City time, on August
2, 2004 (unless another time shall be agreed to by you and the Company or unless
postponed in accordance with the provisions of Section 8 hereof). The time at
which such payment and delivery are to be made is hereinafter sometimes called
“the time of purchase. “ Electronic transfer of the Firm Shares shall be made to
you at the time of purchase in such names and in such denominations as you shall
specify.

 

Payment of the purchase price for the Additional Shares shall be made at the
additional time of purchase in the same manner and at the same office as the
payment for the Firm Shares. Electronic transfer of the Additional Shares shall
be made to you at the additional time of purchase in such names and in such
denominations as you shall specify.

 

Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Shares shall be made at the offices of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, One Market, Spear Tower, Suite 3300, San
Francisco, California 94105, at 9:00 A.M., New York City time on the date of the
closing of the purchase of the Firm Shares or the Additional Shares, as the case
may be.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

 

(a) The Registration Statement has been declared effective under the Act; no
stop order of the Commission preventing or suspending the use of any Preliminary
Prospectus or the effectiveness of the Registration Statement has been issued
and no proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated by the Commission; the Registration Statement meets,
and the offering of the Shares complies, in all material respects, with the
requirements of the Act; the Registration Statement complied when it became
effective, complies and will comply, at the time of purchase and any additional
time of purchase, in all material respects with the applicable requirements of
the Act and the Prospectus will comply, as of its date and at the time of
purchase and any additional times of purchase, in all material respects with the
applicable requirements of the Act and any statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement
or the Prospectus or to be filed as exhibits to the Registration Statement have
been and will be so described or filed; the conditions to the use of Form S-3
have been satisfied; the Registration Statement did not when it became
effective, does not and will not, at the time of purchase and any additional
time of purchase, contain an untrue statement of a material fact or omit to
state a

 

-3-



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading and the Prospectus will not, as of its date and at the
time of purchase and any additional time of purchase, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no warranty or representation with respect to any
statement contained in the Registration Statement or the Prospectus in reliance
upon and in conformity with information concerning an Underwriter and furnished
in writing by or on behalf of such Underwriter through you to the Company
expressly for use in the Registration Statement or the Prospectus; the documents
incorporated by reference in the Preliminary Prospectus, the Registration
Statement and the Prospectus, at the time they became effective or were filed
with the Commission, complied in all material respects with the applicable
requirements of the Exchange Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and the Company has not distributed and
will not distribute any offering material in connection with the offering or
sale of the Shares other than the Registration Statement, the then most recent
Preliminary Prospectus and the Prospectus;

 

(b) as of the date set forth in the Registration Statement, the Company has an
authorized and outstanding capitalization as set forth in the section of the
Registration Statement and the Prospectus entitled “Capitalization”; all of the
issued and outstanding shares of capital stock, including the Common Stock, of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable federal and
state securities laws and were not issued in violation of any preemptive right,
right of first refusal or similar right;

 

(c) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Washington, with all
requisite corporate power and authority to own, lease and operate its properties
and conduct its business as described in the Registration Statement and the
Prospectus, to execute and deliver this Agreement and to issue, sell and deliver
the Shares as contemplated herein;

 

(d) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have a material adverse effect on the
business, financial condition, results of operation or prospects of the Company
and the Subsidiaries (as hereinafter defined) taken as a whole (a “Material
Adverse Effect”);

 

(e) the Company has no subsidiaries (as defined in the Act) other than those
listed on Exhibit A hereto (collectively, the “Subsidiaries”); except as
described in the Registration Statement and the Prospectus, the Company, either
directly or indirectly through one of the other Subsidiaries, owns all of the
issued and outstanding capital stock

 

-4-



--------------------------------------------------------------------------------

of the Subsidiaries; except as described in the Registration Statement and the
Prospectus, other than the capital stock of the Subsidiaries, the Company does
not own, directly or indirectly, any shares of stock or any other equity or
long-term debt securities of any corporation or have any equity interest in any
firm, partnership, joint venture, association or other entity; each Subsidiary
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its incorporation, with all
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as described in the Registration Statement and the
Prospectus; each Subsidiary is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, have a Material Adverse Effect; all
of the outstanding shares of capital stock of each of the Subsidiaries have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned, either directly or indirectly through one of the other Subsidiaries, by
the Company subject to no security interest, other encumbrance or adverse
claims; and no options, warrants or other rights to convert any obligation into
shares off capital stock or ownership interests in the Subsidiaries are
outstanding;

 

(f) the Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, rights of first refusal and similar rights;

 

(g) the capital stock of the Company, including the Shares, conforms in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus and the certificates for the Shares are in due and
proper form;

 

(h) this Agreement has been duly authorized, executed and delivered by the
Company;

 

(i) except as described in the Registration Statement and the Prospectus,
neither the Company nor any of the Subsidiaries is in breach or violation of or
in default under (nor has any event occurred which with notice, lapse of time or
both would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (A) its respective charter or by-laws, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument that is material to the Company and its Subsidiaries, taken as a
whole, to which the Company or any of the Subsidiaries is a party or by which
any of them or any of their properties may be bound or affected, and the
execution, delivery and performance of this Agreement, the issuance and sale of
the Shares and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which with notice,

 

-5-



--------------------------------------------------------------------------------

lapse of time or both would result in any breach or violation of or constitute a
default under) (x) the charter or by-laws of the Company or any of the
Subsidiaries, (y) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument that is material to the Company and its
Subsidiaries, taken as a whole, to which the Company or any of the Subsidiaries
is a party or by which any of them or any of their respective properties may be
bound or affected, or (z) any federal, state, local or foreign law, regulation
or rule or any decree, judgment or order applicable to the Company or any of the
Subsidiaries, except, in the case of clause (y), to the extent that such
conflict, breach, violation or default would not, individually or in the
aggregate, have a Material Adverse Effect;

 

(j) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Shares or the consummation by the Company of the transactions contemplated
hereby other than registration of the Shares under the Act, a filing of a
listing of additional shares notice with the National Association of Securities
Dealers Automated Quotation National Market System (“NASDAQ”) and a filing of a
listing of additional shares notice with the Borsa Italiana S.p.A., Nuovo
Mercato (the “Nuovo Mercato”) in Italy, each of which have been or will be
effected, and any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Shares are being offered by the
Underwriters or under the rules and regulations of the NASD;

 

(k) except as set forth in the Registration Statement, the Prospectus or the
documents incorporated by reference therein, no person has the right,
contractual or otherwise, to cause the Company (i) to issue or sell to it any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company and (ii) to register under the Act any shares of Common
Stock or shares of any other capital stock or other equity interests of the
Company, or to include any such shares or interests in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the Shares
as contemplated thereby or otherwise;

 

(l) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary authorizations, consents and approvals from other
persons, in order to conduct its respective business, except, in each case, as
would not, individually or in the aggregate, have a Material Adverse Effect;
neither the Company nor any of the Subsidiaries is in violation of, or in
default under, or has received notice of any proceedings relating to revocation
or modification of, any such license, authorization, consent or approval, except
where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect;

 

-6-



--------------------------------------------------------------------------------

(m) all legal or governmental proceedings, affiliate transactions, off-balance
sheet transactions, contracts, licenses, agreements, leases or documents of a
character required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement have been
so described or filed as required;

 

(n) except as described in the Registration Statement and the Prospectus, there
are no actions, suits, claims, investigations or proceedings pending or
threatened or, to the Company’s knowledge, contemplated to which the Company or
any of the Subsidiaries or any of their respective directors or officers is or
would be a party or of which any of their respective properties is or would be
subject at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency, except
any such action, suit, claim, investigation or proceeding which would not result
in a judgment, decree or order having, individually or in the aggregate, a
Material Adverse Effect or preventing consummation of the transactions
contemplated hereby;

 

(o) Ernst & Young LLP, whose reports are filed with the Commission as part of
the Registration Statement and the Prospectus, are, and during the periods
covered by their reports were, to the Company’s knowledge, independent public
accountants as required by the Act; as described in the Company’s reports on
Form 8-K/A and 8-K dated July 13, 2004, KPMG, S.p.A. informed the Company that
it had determined that it had not been independent under U.S. rules for auditor
independence in connection with its audits of an reports on the financial
statements of Novuspharma S.p.A. for the fiscal years ended December 31, 2003,
2002 and 2001 and the period from January 1, 1999 (inception) to December 31,
2003;

 

(p) the audited financial statements included, or incorporated by reference, in
the Registration Statement and the Prospectus, together with the related notes
and schedules, if any, present fairly the consolidated financial position,
results of operations, cash flows and changes in financial position of the
Company and its Subsidiaries on the basis stated at the respective dates or for
the respective periods to which they apply; such financial statements, together
with the related notes and schedules, have been prepared in conformity with
generally accepted accounting principles of the United States applied on a
consistent basis during the periods involved, except as disclosed therein; and
the other financial and statistical data set forth or incorporated by reference
in the Registration Statement and the Prospectus are, in all material respects,
accurately presented and prepared on a basis consistent with such financial
statements and books and records of the Company;

 

(q) except as described in the Registration Statement and the Prospectus,
subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has not been (i) any material
adverse change, or any development involving a prospective material adverse
change, in the business, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, (ii) any
pending or consummated transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation, direct or contingent
(including

 

-7-



--------------------------------------------------------------------------------

any off-balance sheet obligations), incurred by the Company or the Subsidiaries,
which is material to the Company and the Subsidiaries taken as a whole, (iv) any
change in the capital stock (other than as a result of the approval of the
Company’s proposal to increase its authorized shares in its definitive proxy
statement dated April 19, 2004, the exercise of outstanding stock options or
warrants or of the grant of additional stock options or other awards, as
disclosed as being outstanding or reserved for future issuance in the
Registration Statement and the Prospectus, the conversion of any of the
Company’s outstanding 5.75% Convertible Senior Subordinated Notes Due June 15,
2008, 5.75 % Convertible Subordinated Notes Due July 10, 2010 and 4% Convertible
Senior Subordinated Notes Due July 1, 2010 into shares of Common Stock, or the
issuance of Common Stock pursuant to Silvano Spinelli’s employment agreements or
the PolaRx Merger Agreement);) or increase in outstanding indebtedness of the
Company or the Subsidiaries (except for payables incurred since such dates in
the ordinary course of business that would not, individually or in the
aggregate, have a Material Adverse Effect) or (v) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company;

 

(r) the Company has obtained for the benefit of the Underwriters the agreement
(a “Lock-Up Agreement”), in substantially the form set forth as Exhibit B
hereto, of each of its directors and executive officers;

 

(s) the Company is not an “investment company” or an entity “controlled” by an
“investment company,”as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”) or a “passive foreign investment
company” or a “controlled foreign corporation” as such terms are defined in the
Internal Revenue Code);

 

(t) except as described in the Registration Statement and the Prospectus, the
Company and each of the Subsidiaries has good and valid title to all property
(real and personal) described in the Registration Statement and in the
Prospectus as being owned by each of them, free and clear of all liens, claims,
security interests or other encumbrances, except as do not interfere with the
use made and proposed to be made of such property by the Company and its
Subsidiaries; all real property described in the Registration Statement and the
Prospectus as being held under lease by the Company or a Subsidiary is held
thereby under valid, subsisting and enforceable leases;

 

(u) except as described in the Registration Statement and the Prospectus, the
Company and the Subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, or can acquire on reasonable terms the
inventions, patent applications, patents, trademarks (both registered and
unregistered), tradenames, copyrights, trade secrets and other proprietary
information described in the Registration Statement and the Prospectus as being
owned or licensed by them or which are necessary for the conduct of their
respective businesses, except where the failure to own, license or have such
rights would not, individually or in the aggregate, have a Material Adverse
Effect (collectively, “Intellectual Property”); neither the Company nor its
Subsidiaries have received any notice of infringement of or conflict with assert
rights of others with respect to any Intellectual Property, that individually or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect;

 

-8-



--------------------------------------------------------------------------------

(v) (i) There is (A) no unfair labor practice complaint pending or, to the
Company’s knowledge, threatened against the Company or any of the Subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements is pending
or threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of the
Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, except in
the case of clauses (A), (B) and (C) for such actions that individually or in
the aggregate, would not have a Material Adverse Effect, and (ii) to the
Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of the Subsidiaries and (B)
there has been no violation by the Company or any of the Subsidiaries of any
federal, state, local or foreign law relating to discrimination in the hiring,
promotion or pay of employees, any applicable wage or hour laws or any provision
of the Employee Retirement Income Security Act of 1974 (“ERISA”) or the rules
and regulations promulgated thereunder concerning the employees of the Company
or any of the Subsidiaries, except for any such violation as would not,
individually or in the aggregate, have a Material Adverse Effect;

 

(w) the Company and the Subsidiaries and their properties, assets and operations
are in compliance with, and hold all permits, authorizations and approvals
required under, Environmental Laws (as defined below), except to the extent that
failure to so comply or to hold such permits, authorizations or approvals would
not, individually or in the aggregate, have a Material Adverse Effect; there are
no past, present or, to the Company’s knowledge, reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that could reasonably be expected to give rise to any material costs or
liabilities to the Company or the Subsidiaries under, or to interfere with or
prevent compliance by the Company or the Subsidiaries with, Environmental Laws;
except as would not, individually or in the aggregate, have a Material Adverse
Effect, neither the Company nor any of the Subsidiaries (i) is the subject of
any investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or threatened action, suit or proceeding, (iv) is bound
by any judgment, decree or order or (v) has entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, injunction, permit, license, authorization
or other binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law);

 

-9-



--------------------------------------------------------------------------------

(x) in the ordinary course of its business, the Company and each of the
Subsidiaries conducts a periodic review of the effect of the Environmental Laws
on its business, operations and properties, in the course of which it identifies
and evaluates associated costs and liabilities (including, without limitation,
any capital or operating expenditures required for cleanup, closure of
properties or compliance with the Environmental Laws or any permit, license or
approval that the Company or any of the Subsidiaries may be required to obtain,
and any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, have a Material Adverse Effect;

 

(y) except as described in the Registration Statement and the Prospectus, all
tax returns required to be filed by the Company and each of the Subsidiaries
have been filed, other than those being contested in good faith, and all
material taxes and other assessments of a similar nature (whether imposed
directly or through withholding) including any interest, additions to tax or
penalties applicable thereto due or claimed to be due from such entities have
been paid, other than those being contested in good faith and for which adequate
reserves have been provided;

 

(z) the Company and each of the Subsidiaries maintains insurance covering its
properties, operations, personnel and businesses as the Company deems adequate;
such insurance insures against such losses and risks to an extent which is
adequate in accordance with customary industry practice to protect the Company
and the Subsidiaries and their businesses; all such insurance is fully in force
on the date hereof and will be fully in force at the time of purchase and any
additional time of purchase;

 

(aa) except as described in the Registration Statement and the Prospectus,
neither the Company nor any of the Subsidiaries has sustained since the date of
the last audited financial statements included in the Registration Statement and
the Prospectus any loss or interference with its respective business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree;

 

(bb) except as described in the Registration Statement and the Prospectus, and
except for any termination or non-renewal that would not, individually or in the
aggregate, have a Material Adverse Effect, the Company has not sent or received
any communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in, or filed as an exhibit to,
the Registration Statement, and no such termination or non-renewal has been
threatened by the Company or, to the Company’s knowledge, any other party to any
such contract or agreement;

 

-10-



--------------------------------------------------------------------------------

(cc) the Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; the chief executive officer and the chief financial
officer of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related rules and
regulations promulgated by the Commission, and the statements contained in any
such certification are complete and correct; the Company maintains “disclosure
controls and procedures” (as defined in Rule 13a-14(c) under the Exchange Act);
the Company is otherwise in compliance in all material respects with all
applicable effective provisions of the Sarbanes-Oxley Act and is actively taking
steps to ensure that it will be in compliance with other applicable provisions
of the Sarbanes-Oxley Act upon the effectiveness of such provisions;

 

(dd) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) any significant deficiencies
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize, and report financial data; and
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; any material
weaknesses in internal controls have been identified for the Company’s auditors;
and since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses;

 

(ee) the Company has provided you with true, correct, and complete copies of all
documentation pertaining to any extension of credit in the form of a personal
loan made, directly or indirectly, by the Company to any director or executive
officer of the Company, or to any family member or affiliate of any director or
executive officer of the Company that are currently outstanding; and except as
described in the Registration Statement and the Prospectus and the documents
incorporated by reference therein, since July 30, 2002, the Company has not
directly or indirectly, including through any subsidiary: (i) extended credit,
arranged to extend credit, or renewed any extension of credit, in the form of a
personal loan, to or for any director or executive officer of the Company, or

 

-11-



--------------------------------------------------------------------------------

to or for any family member or affiliate of any director or executive officer of
the Company; or (ii) made any material modification, including any renewal
thereof, to any term of any personal loan to any director or executive officer
of the Company, or any family member or affiliate of any director or executive
officer, which loan was outstanding on July 30, 2002, in violation of Section
402 of the Sarbanes-Oxley Act;

 

(ff) the Company has not taken, directly or indirectly, any action designed, or
which has constituted or might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares;

 

(gg) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of it subsidiaries with respect to the Money
Laundering Laws is pending, or to the best knowledge of the Company, threatened;

 

(hh) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC; and

 

(ii) The Company does not have any plans to issue any press release or other
communication directly or indirectly or to hold any press conference prior to
the Closing, other than a press release with respect to the pricing of the
offering of the Shares.

 

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to the Underwriters or counsel for the Underwriters
in connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company or Subsidiary, as the case may be, as
to matters covered thereby, to each Underwriter.

 

4. Certain Covenants of the Company. The Company hereby agrees:

 

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as you may designate and to maintain
such qualifications in

 

-12-



--------------------------------------------------------------------------------

effect so long as you may request for the distribution of the Shares; provided,
however, that the Company shall not be required to qualify as a foreign
corporation or to consent to the service of process under the laws of any such
jurisdiction (except service of process with respect to the offering and sale of
the Shares); and to promptly advise you of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose;

 

(b) to make available to the Underwriters in New York City, as soon as
practicable after the date hereof, and thereafter from time to time to furnish
to the Underwriters, as many copies of the Prospectus (or of the Prospectus as
amended or supplemented if the Company shall have made any amendments or
supplements thereto after the effective date of the Registration Statement) as
the Underwriters may reasonably request for the purposes contemplated by the
Act; in case any Underwriter is required to deliver a prospectus after the
nine-month period referred to in Section 10(a)(3) of the Act in connection with
the sale of the Shares, the Company will prepare, at its expense, promptly upon
request such amendment or amendments to the Registration Statement and the
Prospectus as may be necessary to permit compliance with the requirements of
Section 10(a)(3) of the Act;

 

(c) if, at the time this Agreement is executed and delivered, it is necessary
for any post-effective amendment to the Registration Statement to be declared
effective before the Shares may be sold, the Company will endeavor to cause such
post-effective amendment to become effective as soon as possible and the Company
will advise you promptly and, if requested by you, will confirm such advice in
writing, (i) when any such post-effective amendment thereto has become
effective, and (ii) if Rule 430A under the Act is used, when the Prospectus is
filed with the Commission pursuant to Rule 424(b) under the Act (which the
Company agrees to file in a timely manner under such Rule);

 

(d) to advise you promptly, confirming such advice in writing, of any request by
the Commission for amendments or supplements to the Registration Statement or
the Prospectus or for additional information with respect thereto, or of notice
of institution of proceedings for, or the entry of a stop order, suspending the
effectiveness of the Registration Statement and, if the Commission should enter
a stop order suspending the effectiveness of the Registration Statement, to use
its best efforts to obtain the lifting or removal of such order as soon as
possible; to advise you promptly of any proposal to amend or supplement the
Registration Statement or the Prospectus, including by filing any documents that
would be incorporated therein by reference, and to provide you and Underwriters’
counsel copies of any such documents for review and comment a reasonable amount
of time prior to any proposed filing and to file no such amendment or supplement
to which you shall reasonably object in writing, provided, however, that the
Company’s obligations under this Section 4(d) shall terminate when the delivery
of a prospectus is no longer required under applicable law in connection with
the offering or sale of the Shares (including such Shares that any Underwriter
may offer subsequent to the initial distribution of the Shares);

 

-13-



--------------------------------------------------------------------------------

(e) subject to Section 4(d) hereof, to file promptly all reports and any
definitive proxy or information statement required to be filed by the Company
with the Commission in order to comply with the Exchange Act subsequent to the
date of the Prospectus and for so long as the delivery of a prospectus is
required under applicable law in connection with the offering or sale of the
Shares; and, for so long as the delivery of a prospectus may be required under
applicable law in connection with the offering or sale of the Shares (including
such Shares that any Underwriter may offer subsequent to the initial
distribution of Shares) to provide you with a copy of such reports and
statements and other documents to be filed by the Company pursuant to Section
13, 14 or 15(d) of the Exchange Act during such period a reasonable amount of
time prior to any proposed filing, and to promptly notify you of such filing;

 

(f) if necessary or appropriate in connection with the offering or sale of the
Shares, to file a registration statement pursuant to Rule 462(b) under the Act;

 

(g) to advise the Underwriters promptly of the happening of any event within the
time during which a prospectus relating to the Shares is required to be
delivered under the Act which could require the making of any change in the
Prospectus then being used so that the Prospectus would not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, and, during such time, subject to Section 4(d) hereof, to
prepare and furnish, at the Company’s expense, to the Underwriters promptly such
amendments or supplements to such Prospectus as may be necessary to reflect any
such change;

 

(h) to make generally available to its security holders, and to deliver to you,
an earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period but not later than August 1, 2005;

 

(i) to furnish to its shareholders as soon as practicable after the end of each
fiscal year an annual report (including a consolidated balance sheet and
statements of income, shareholders’ equity and cash flow of the Company and its
consolidated subsidiaries for such fiscal year, accompanied by a copy of the
certificate or report thereon of nationally recognized independent certified
public accountants);

 

(j) to furnish to you six copies of the Registration Statement, as initially
filed with the Commission, and of all amendments thereto (including all exhibits
thereto and documents incorporated by reference therein) and sufficient copies
of the foregoing (other than exhibits) for distribution of a copy to each of the
other Underwriters;

 

(k) to furnish to you promptly and, upon request, to each of the other
Underwriters for a period of two years from the date of this Agreement (i)
copies of any reports,

 

-14-



--------------------------------------------------------------------------------

proxy statements, or other communications which the Company shall send to its
shareholders or shall from time to time publish or publicly disseminate, (ii)
copies of all annual, quarterly and current reports filed with the Commission on
Forms 10-K, 10-Q and 8-K, or such other similar forms as may be designated by
the Commission, (iii) copies of documents or reports filed with any national
securities exchange on which any class of securities of the Company is listed,
and (iv) such other non-confidential information as you may reasonably request
regarding the Company or the Subsidiaries; provided, however, that in no case
shall the Company be required to furnish materials pursuant to this paragraph
that are filed and publicly accessible via the Electronic Data Gathering,
Analysis and Retrieval (“EDGAR”) database;

 

(l) to furnish to you as early as practicable prior to the time of purchase and
any additional time of purchase, as the case may be, but not later than two
business days prior thereto, a copy of the latest available unaudited interim
and monthly consolidated financial statements, if any, of the Company and the
Subsidiaries which have been read by the Company’s independent certified public
accountants, as stated in their letter to be furnished pursuant to Section 6(e)
hereof;

 

(m) to apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of Proceeds” in the Prospectus;

 

(n) to pay, and reimburse if paid by the Underwriters, all costs, expenses, fees
and taxes in connection with (i) the preparation and filing of the Registration
Statement, each Preliminary Prospectus, the Prospectus, and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Underwriters and to dealers (including costs of mailing and shipment),
(ii) the registration, issue, sale and delivery of the Shares including any
stock or transfer taxes and stamp or similar duties payable upon the sale,
issuance or delivery of the Shares to the Underwriters, (iii) the producing,
word processing and/or printing of this Agreement, any Agreement Among
Underwriters, any dealer agreements, any Powers of Attorney and any closing
documents (including compilations thereof) and the reproduction and/or printing
and furnishing of copies of each thereof to the Underwriters and (except closing
documents) to dealers (including costs of mailing and shipment), (iv) the
qualification of the Shares for offering and sale under state or foreign laws
and the determination of their eligibility for investment under state or foreign
law as aforesaid (including the reasonable legal fees and filing fees and other
disbursements of counsel for the Underwriters) and the printing and furnishing
of copies of any blue sky surveys or legal investment surveys to the
Underwriters and to dealers, (v) any listing of the Shares on any securities
exchange or qualification of the Shares for quotation on NASDAQ and any
registration thereof under the Exchange Act, (vi) any filing for review of the
public offering of the Shares by the NASD, including the reasonable legal fees
and filing fees and other disbursements of counsel to the Underwriters, (vii)
the fees and disbursements of any transfer agent or registrar for the Shares,
(viii) the costs and expenses of the Company relating to presentations or
meetings undertaken in connection with the marketing of the offering and sale of
the Shares to prospective investors and the Underwriters’ sales forces,
including, without limitation, expenses

 

-15-



--------------------------------------------------------------------------------

associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, and (ix) the performance of the Company’s other
obligations hereunder;

 

(o) not to sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, any Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock or warrants or other rights to
purchase Common Stock or any other securities of the Company that are
substantially similar to Common Stock, or file or cause to be declared effective
a registration statement under the Act relating to the offer and sale of any
shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock or other rights to purchase Common Stock or any
other securities of the Company that are substantially similar to Common Stock
for a period of 90 days after the date hereof (the “Lock-Up Period”), without
the prior written consent of the Representatives, except for (i) the
registration of the Shares and the sales to the Underwriters pursuant to this
Agreement, (ii) issuances of Common Stock upon the exercise of options or
warrants disclosed as outstanding in the Registration Statement and the
Prospectus, (iii) the issuance of employee stock options not exercisable during
the Lock-Up Period pursuant to stock option plans described in the Registration
Statement and the Prospectus, (iv) the filing of a registration statement on
Form S-8 to register shares approved by the Company’s shareholders at its annual
shareholders meeting on May 21, 2004, (v) the filing of any post-effective
amendment to a registration statement and prospectus in connection with
outstanding debt securities or issuance of shares of Common Stock upon
conversion of any of the Company’s outstanding 5.75% Convertible Senior
Subordinated Notes Due June 15, 2008, 5.75 % Convertible Subordinated Notes Due
July 10, 2010 and 4% Convertible Senior Subordinated Notes Due July 1, 2010 into
shares of Common Stock, and (vi) sales of any share of Common Stock pledged to
the Company by James Bianco;

 

(p) to maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock; and

 

(q) prior to the Closing Date, not issue any press release or other
communications directly or indirectly and not hold any press conference with
respect to the Company, the condition, financial or otherwise, or the earnings,
business affairs or business prospects of any of them, or the offering of the
Shares without the prior notification of the Representatives.

 

5. Reimbursement of Underwriters’ Expenses. If the Shares are not delivered for
any reason other than the termination of this Agreement pursuant to the fifth
paragraph of Section 8 hereof or the default by one or more of the Underwriters
in its or their respective obligations hereunder, the Company shall, in addition
to paying the amounts described in Section 4(n) hereof, reimburse the
Underwriters for all of their out-of-pocket expenses actually incurred related
to the marketing and/or sale of the Shares, including the reasonable fees and
disbursements of their counsel.

 

-16-



--------------------------------------------------------------------------------

6. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof, at the time of
purchase and, if applicable, at the additional time of purchase, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:

 

(a) The Company shall furnish to you at the time of purchase and, if applicable,
at the additional time of purchase, an opinion of Wilson, Sonsini, Goodrich &
Rosati, Professional Corporation, counsel for the Company, addressed to the
Underwriters, and dated the time of purchase or the additional time of purchase,
as the case may be, with reproduced copies for each of the other Underwriters
and in form and substance satisfactory to McDermott, Will & Emery LLP, counsel
for the Underwriters, stating that:

 

(i) the Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Washington, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement and the
Prospectus, to execute and deliver this Agreement and to issue, sell and deliver
the Shares as contemplated herein, other than requirements under state and
foreign blue sky laws;

 

(ii) all necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
by the Company and the issuance and sale of the Shares;

 

(iii) the Shares have been duly authorized and when issued will be validly
issued and will be fully paid and non-assessable and the issuance of the Shares
will not be subject to any preemptive or, to such counsel’s knowledge, similar
rights pursuant to any agreement currently filed as an exhibit to the
Registration Statement or currently filed as an exhibit to any document
incorporated by reference into the Registration Statement;

 

(iv) the authorized capital stock of the Company, including the Shares, conforms
in all material respects to the description thereof contained in the
Registration Statement and the Prospectus;

 

(v) (A) the Registration Statement and the Prospectus (except as to the
financial statements and schedules and other financial data contained therein,
as to which such counsel need express no opinion) comply as to form in all
material respects with the requirements of the Act; (B) at the time the
Registration Statement was filed with the Commission and at the time the
Registration Statement became effective. the conditions to the use of Form S-3
have been satisfied; and (C) the documents incorporated by reference in the
Registration Statement and the Prospectus,

 

-17-



--------------------------------------------------------------------------------

at the time they became effective or were filed with the Commission, complied as
to form in all material respects with the requirements of the Exchange Act
(except as to the financial statements and schedules and other financial data
contained therein, as to which such counsel need express no opinion);

 

(vi) the Registration Statement has become effective under the Act and, to such
counsel’s knowledge, no stop order proceedings with respect thereto are pending
or threatened under the Act and any required filing of the Prospectus and any
supplement thereto pursuant to Rule 424 under the Act has been made in the
manner and within the time period required by such Rule 424;

 

(vii) no approval, authorization, consent or order of or filing with any
federal, state or local governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Shares and consummation by the Company of the transactions contemplated hereby,
other than registration of the Shares under the Act and a filing of a listing of
additional shares notice with NASDAQ and the Nuovo Mercato (except such counsel
need express no opinion as to any necessary qualification under the state or
foreign securities or blue sky laws of the various jurisdictions in which the
Shares are being offered by the Underwriters), except where such approval,
authorization, consent or order would not have a Material Adverse Effect;

 

(viii) the execution, delivery and performance of this Agreement by the Company,
the issuance and sale of the Shares by the Company and the consummation by the
Company of the transactions contemplated hereby do not and, based on facts and
law in existence as of the date of such opinion, will not conflict with, result
in any breach or violation of or constitute a default under (nor constitute any
event which with notice, lapse of time or both would result in any breach or
violation of or constitute a default under) the amended and restated articles of
incorporation or restated bylaws, as amended of the Company, or any contract or
agreement filed as an exhibit to the Registration Statement pursuant to Item
601(b)(10 of Regulation S-K to which the Company is a party or by which any of
its properties may be bound or affected, or any applicable federal, state, local
or foreign law, regulation or rule known to us to be applicable to the Company,
or, to such counsel’s knowledge, any decree, judgment or order by any agency or
court having jurisdiction over the Company and known to such counsel;

 

(ix) to such counsel’s knowledge, there are no actions, suits, claims,
investigations or proceedings pending, threatened or contemplated to which the
Company or any of the U.S. Subsidiaries is or could be a party before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency that might result, individually or in the aggregate,
in a Material Adverse Effect, which are required to be described in the
Registration Statement or the Prospectus but are not so described;

 

-18-



--------------------------------------------------------------------------------

(x) the Company is not an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act;

 

(xi) the information in the Registration Statement and the Prospectus under the
headings “Plan of Distribution” and “Description of Capital Stock”, insofar as
such statements constitute a summary of contracts, agreements or other legal
documents or of legal proceedings, or refer to statements of law or legal
conclusions, fairly summarize in all material respects the information required
to be shown;

 

(xii) except as described in the Registration Statement and the Prospectus as to
demand registration rights not exercisable in connection with the sale of the
Shares as contemplated hereby and except for such rights as have been expressly
waived or have not been exercised within the time or times required in
connection with such right following timely notice by the Company and thus have
expired, no person has the right, pursuant to the terms of any contract,
agreement or other instrument described in or filed as an exhibit to the
Registration Statement, to cause the Company to register under the Act any
shares of Common Stock or shares of any other capital stock or other equity
interest of the Company, or to include any such shares or interest in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Shares as contemplated thereby or otherwise;

 

(xiii) the Agreement has been duly authorized, executed and delivered by the
Company; and

 

(xiv) with respect to that certain loan of $3.5 million made by the Company to
Dr. James A. Bianco on April 8, 2002 (the “Loan”), which became due on April 8,
2004 and remains unpaid as of the date of the opinion, and the collateral for
which has not been foreclosed upon as of the date hereof, such counsel does not
believe that there has been an extension, material modification or renewal of
the Loan in violation of Section 13(k) of the Securities Exchange Act of 1934,
as amended.

 

In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company,
representatives of the Representatives and representatives of the independent
certified public accountants of the Company, at which conferences the contents
of the Registration Statement and the Prospectus were discussed and, although
such counsel is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement and the Prospectus (except as and to the extent specified
in subparagraphs (vi), (viii) and (xvii) above) and has not made any independent
check or verification thereof, on the basis of the foregoing, no facts came to
the attention

 

-19-



--------------------------------------------------------------------------------

of such counsel which lead such counsel to believe that (i) the Registration
Statement at the time it became effective (except with respect to the financial
statements and notes and schedules thereto and other financial data, as to which
such counsel need express no belief) contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, or that the
Prospectus as amended or supplemented (except with respect to the financial
statements, notes and schedules thereto and other financial data, as to which
such counsel need make no statement) on the date thereof contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) any document incorporated by
reference in the Prospectus or any further amendment or supplement to any such
incorporated document made by the Company, when they became effective or were
filed with the Commission, as the case may be, contained, in the case of a
registration statement which became effective under the Securities Act, any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading, or, in the case of other documents which were filed under the
Exchange Act with the Commission, an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(b) You shall have received at the time of purchase and, if applicable, at the
additional time of purchase, an opinion of each of Foley & Lardner and
Bianchetti, Bracco & Minoja, special patent counsel for the Company, addressed
to each of the Underwriters, in form and substance satisfactory to McDermott,
Will & Emery LLP, counsel to the Underwriters.

 

(c) You shall have received at the time of purchase and, if applicable, at the
additional time of purchase, an opinion of Buc & Beardsley, special regulatory
counsel for the Company, addressed to each of the Underwriters, in form and
substance satisfactory to McDermott, Will & Emery LLP, counsel to the
Underwriters.

 

(d) You shall have received from Ernst & Young LLP letters dated, respectively,
the date of this Agreement, the time of purchase and, if applicable, the
additional time of purchase, and addressed to the Underwriters (with reproduced
copies for each of the Underwriters) and the Company in the forms heretofore
approved by the Representatives.

 

(e) You shall have received at the time of purchase and, if applicable, at the
additional time of purchase, the favorable opinion of McDermott, Will & Emery
LLP, counsel for the Underwriters, dated the time of purchase or the additional
time of purchase, as the case may be, with respect to the Shares, the
Registration Statement and the Prospectus, and such other related matters as the
Underwriters may reasonably request, and the Company shall have furnished to
McDermott, Will & Emery LLP such documents as they may reasonably request for
the purpose of enabling them to pass upon such matters.

 

-20-



--------------------------------------------------------------------------------

(f) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus, including documents deemed to be incorporated by reference
therein, shall have been filed to which you reasonably object in writing.

 

(g) If Rule 430A under the Act is used, the Prospectus shall have been filed
with the Commission pursuant to Rule 424(b) under the Act at or before 5:30
P.M., New York City time, on the second full business day after the date of this
Agreement and any registration statement pursuant to Rule 462(b) under the Act
required in connection with the offering and sale of the Shares shall have been
filed and become effective no later than 10:00 p.m., New York City time, on the
date of this Agreement.

 

(h) Prior to the time of purchase, and, if applicable, the additional time of
purchase, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and (iii) the Prospectus and all
amendments or supplements thereto shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading.

 

(i) Between the time of execution of this Agreement and the time of purchase or
the additional time of purchase, as the case may be, no material adverse change
or any development involving a prospective material adverse change in the
business, properties, management, financial condition or results of operations
of the Company and the Subsidiaries taken as a whole shall occur or become
known.

 

(j) The Company will, at the time of purchase and, if applicable, at the
additional time of purchase, deliver to you a certificate of its Chief Executive
Officer and its Chief Financial Officer in the form attached as Exhibit B
hereto.

 

(k) You shall have received signed Lock-up Agreements referred to in Section
3(r) hereof.

 

(l) The Company shall have furnished to you such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement and the Prospectus as of the time of purchase and, if
applicable, the additional time of purchase, as you may reasonably request.

 

(m) The Shares shall have been approved for quotation on the NASDAQ and the
Nuovo Mercato, subject only to notice of issuance or similar procedure under
Italian law at or prior to the time of purchase or the additional time of
purchase, as the case may be.

 

-21-



--------------------------------------------------------------------------------

(n) No order preventing or suspending the use of any preliminary prospectus or
the Prospectus shall have been or shall be in effect and no order suspending the
effectiveness of the Registration Statement shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Commission
and the Underwriters.

 

7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

 

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of the Representatives or any group of
Underwriters (which may include the Representatives) which has agreed to
purchase in the aggregate at least 50% of the Firm Shares, if (x) since the time
of execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement and the Prospectus, there has
been any material adverse change or any development involving a prospective
material adverse change in the business, properties, management, financial
condition or results of operations of the Company and the Subsidiaries taken as
a whole, which would, in UBS’ judgment or in the judgment of such group of
Underwriters, make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares on the terms and in the manner
contemplated in the Registration Statement and the Prospectus, or (y) since the
time of execution of this Agreement, there shall have occurred: (i) a suspension
or material limitation in trading in securities generally on the New York Stock
Exchange, the American Stock Exchange or the NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on the NASDAQ or the
Nuovo Mercato; (iii) a general moratorium on commercial banking activities
declared by either federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) an outbreak or escalation of hostilities or acts of
terrorism involving the United States or a declaration by the United States of a
national emergency or war; or (v) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) in the judgment
of the Representatives or in the judgment of such group of Underwriters makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Registration
Statement and the Prospectus, or (z) since the time of execution of this
Agreement, there shall have occurred any downgrading, or any notice or
announcement shall have been given or made of (i) any intended or potential
downgrading or (ii) any watch, review or possible change that does not indicate
an affirmation or improvement in the rating accorded any securities of or
guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.

 

-22-



--------------------------------------------------------------------------------

If the Representatives or any group of Underwriters elects to terminate this
Agreement as provided in this Section 7, the Company and each other Underwriter
shall be notified promptly in writing.

 

If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(n), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

 

8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7 hereof, if
any Underwriter shall default in its obligation to take up and pay for the Firm
Shares to be purchased by it hereunder (otherwise than for a failure of a
condition set forth in Section 6 hereof or a reason sufficient to justify the
termination of this Agreement under the provisions of Section 7 hereof) and if
the number of Firm Shares which all Underwriters so defaulting shall have agreed
but failed to take up and pay for does not exceed 10% of the total number of
Firm Shares, the non-defaulting Underwriters shall take up and pay for (in
addition to the aggregate number of Firm Shares they are obligated to purchase
pursuant to Section 1 hereof) the number of Firm Shares agreed to be purchased
by all such defaulting Underwriters, as hereinafter provided. Such Shares shall
be taken up and paid for by such non-defaulting Underwriters in such amount or
amounts as you may designate with the consent of each Underwriter so designated
or, in the event no such designation is made, such Shares shall be taken up and
paid for by all non-defaulting Underwriters pro rata in proportion to the
aggregate number of Firm Shares set forth opposite the names of such
non-defaulting Underwriters in Schedule A.

 

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Firm Shares hereunder unless all of the Firm Shares are purchased by the
Underwriters (or by substituted Underwriters selected by you with the approval
of the Company or selected by the Company with your approval).

 

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or you shall have the right to postpone the
time of purchase for a period not exceeding five business days in order that any
necessary changes in the Registration Statement and the Prospectus and other
documents may be effected.

 

The term Underwriter as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A.

 

If the aggregate number of Firm Shares which the defaulting Underwriter or
Underwriters agreed to purchase exceeds 10% of the total number of Firm Shares
which all Underwriters

 

-23-



--------------------------------------------------------------------------------

agreed to purchase hereunder, and if neither the non-defaulting Underwriters nor
the Company shall make arrangements within the five business day period stated
above for the purchase of all the Firm Shares which the defaulting Underwriter
or Underwriters agreed to purchase hereunder, this Agreement shall terminate
without further act or deed and without any liability on the part of the Company
to any Underwriter and without any liability on the part of any non-defaulting
Underwriter to the Company. Nothing in this paragraph, and no action taken
hereunder, shall relieve any defaulting Underwriter from liability in respect of
any default of such Underwriter under this Agreement.

 

9. Indemnity and Contribution.

 

(a) The Company agrees to indemnify, defend and hold harmless each Underwriter,
its partners, directors and officers, and any person who controls any
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, and the successors and assigns of all of the foregoing persons,
from and against any loss, damage, expense, liability or claim (including the
reasonable cost of investigation) which, jointly or severally, any such
Underwriter or any such person may incur under the Act, the Exchange Act, the
common law or otherwise, insofar as such loss, damage, expense, liability or
claim (i) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or in the
Registration Statement as amended by any post-effective amendment thereof by the
Company) or in a Prospectus (the term Prospectus for the purpose of this Section
9 being deemed to include any Preliminary Prospectus, the Prospectus and the
Prospectus as amended or supplemented by the Company), or (ii) arises out of or
is based upon any omission or alleged omission to state a material fact required
to be stated in either such Registration Statement or such Prospectus or
necessary to make the statements made therein not misleading, except insofar as
any such loss, damage, expense, liability or claim arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter to the Company
expressly for use in such Registration Statement or such Prospectus or arises
out of or is based upon any omission or alleged omission to state a material
fact in connection with such information required to be stated in such
Registration Statement or such Prospectus or necessary to make such information
not misleading.

 

If any action, suit or proceeding (each, a “Proceeding”) is brought against an
Underwriter or any such person in respect of which indemnity may be sought
against the Company pursuant to the foregoing paragraph, such Underwriter or
such person shall promptly notify the Company in writing of the institution of
such Proceeding and the Company shall assume the defense of such Proceeding,
including the employment of counsel reasonably satisfactory to such indemnified
party and payment of all fees and expenses; provided, however, that the omission
to so notify the Company shall not relieve the Company from any liability which
the Company may have to any Underwriter or any such person or otherwise unless
such omission causes the Company material adverse prejudice. Such Underwriter or
such person shall have the right to employ its or their own counsel, but the
fees and expenses of such counsel shall be at the expense of such Underwriter or
of such person unless the employment of such counsel shall have been authorized
in writing by the Company in connection with the defense of such Proceeding or
the Company

 

-24-



--------------------------------------------------------------------------------

shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to have charge of the defense of such Proceeding
or such indemnified party or parties shall have reasonably concluded that there
may be defenses available to it or them which are different from, additional to
or in conflict with those available to the Company (in which case the Company
shall not have the right to direct the defense of such Proceeding on behalf of
the indemnified party or parties but the Company may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of the Company), in any of which events such reasonable
fees and expenses shall be borne by the Company and paid as incurred (it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). Such
firm shall be designated in writing by the Representatives. The Company shall
not be liable for any settlement of any Proceeding effected without its written
consent but if settled with the written consent of the Company, the Company
agrees to indemnify and hold harmless any Underwriter and any such person from
and against any loss or liability by reason of such settlement. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second sentence of this paragraph, then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 business days after receipt by such indemnifying party
of the aforesaid request, (ii) such indemnifying party shall not have fully
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement and (iii) such indemnified party shall have given the
indemnifying party at least 30 days’ prior notice of its intention to settle. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened Proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.

 

(b) Each Underwriter severally agrees to indemnify, defend and hold harmless the
Company, its directors and officers, and any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
and in conformity with information concerning such Underwriter furnished in
writing by or on behalf of such Underwriter through you to the Company expressly
for use in the Registration Statement (or in the Registration Statement as
amended by any post-effective amendment thereof by the Company) or in a
Prospectus, or arises out of or is based upon any omission or alleged omission
to state a material fact in connection with such information required to be
stated in such Registration Statement or such Prospectus or necessary to make
such information not misleading.

 

-25-



--------------------------------------------------------------------------------

If any Proceeding is brought against the Company or any such person in respect
of which indemnity may be sought against any Underwriter pursuant to the
foregoing paragraph, the Company or such person shall promptly notify such
Underwriter in writing of the institution of such Proceeding and such
Underwriter shall assume the defense of such Proceeding, including the
employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such Underwriter shall not relieve such Underwriter from any liability
which such Underwriter may have to the Company or any such person or otherwise
unless such omission causes such Underwriter material adverse prejudice. The
Company or such person shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
the Company or such person unless the employment of such counsel shall have been
authorized in writing by such Underwriter in connection with the defense of such
Proceeding or such Underwriter shall not have, within a reasonable period of
time in light of the circumstances, employed counsel to defend such Proceeding
or such indemnified party or parties shall have reasonably concluded that there
may be defenses available to it or them which are different from or additional
to or in conflict with those available to such Underwriter (in which case such
Underwriter shall not have the right to direct the defense of such Proceeding on
behalf of the indemnified party or parties, but such Underwriter may employ
counsel and participate in the defense thereof but the fees and expenses of such
counsel shall be at the expense of such Underwriter), in any of which events
such fees and expenses shall be borne by such Underwriter and paid as incurred
(it being understood, however, that such Underwriter shall not be liable for the
expenses of more than one separate counsel (in addition to any local counsel) in
any one Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). No
Underwriter shall be liable for any settlement of any such Proceeding effected
without the written consent of such Underwriter but if settled with the written
consent of such Underwriter, such Underwriter agrees to indemnify and hold
harmless the Company and any such person from and against any loss or liability
by reason of such settlement. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this paragraph, then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request, (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement and (iii) such
indemnified party shall have given the indemnifying party at least 30 days’
prior notice of its intention to settle. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened Proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such Proceeding and does not include an admission of fault, culpability or a
failure to act, by or on behalf of such indemnified party.

 

-26-



--------------------------------------------------------------------------------

(c) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company and the total underwriting
discounts and commissions received by the Underwriters, bear to the aggregate
public offering price of the Shares. The relative fault of the Company on the
one hand and of the Underwriters on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this subsection
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating, preparing to defend or
defending any Proceeding.

 

(d) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (c) above. Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Shares
underwritten by such Underwriter and distributed to the public were offered to
the public exceeds the amount of any damage which such Underwriter has otherwise
been required to pay by reason of such untrue statement or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.

 

(e) The indemnity and contribution agreements contained in this Section 9 and
the covenants, warranties and representations of the Company contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of any Underwriter, its partners, directors or officers or
any person (including each partner, officer or director

 

-27-



--------------------------------------------------------------------------------

of such person) who controls any Underwriter within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act, or by or on behalf of the Company,
its directors or officers or any person who controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and shall
survive any termination of this Agreement or the issuance and delivery of the
Shares. The Company and each Underwriter agree promptly to notify each other of
the commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Shares, or in connection with the Registration
Statement or the Prospectus.

 

10. Information Furnished by the Underwriters. The statements set forth in the
last paragraph on the cover page of the Prospectus and the statements set forth
in the second and thirteenth paragraphs under the caption “Underwriting” in the
Prospectus constitute the only information furnished by or on behalf of the
Underwriters as such information is referred to in Sections 3 and 9 hereof.

 

11. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram and, if to the
Underwriters, shall be sufficient in all respects if delivered or sent to UBS
Securities LLC, 299 Park Avenue, New York, N.Y. 10171-0026, Attention: Syndicate
Department, and CIBC World Markets Corp., 417 5th Avenue 2nd Floor, New York,
New York 10016, Attention: Michael Brinkman, with a copy to McDermott, Will &
Emery LLP, 2049 Century Park East, Suite 3400, Los Angeles, California 90067,
Attention: Mark J. Mihanovic, and, if to the Company, shall be sufficient in all
respects if delivered or sent to the Company to its agent for service as such
agent’s address appears on the cover page of the Registration Statement with the
copy to Wilson, Sonsini, Goodrich & Rosati, Professional Corporation, One
Market, Spear Tower, San Francisco, California 94102, Attention: Michael J.
Kennedy.

 

12. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The Section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

 

13. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against the Representatives or any
indemnified party. Each of the Representatives and the Company (on its behalf
and, to the extent permitted by applicable law, on behalf of its shareholders
and affiliates) waives all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
not subject to appeal in any such action,

 

-28-



--------------------------------------------------------------------------------

proceeding or counterclaim brought in any such court shall be conclusive and
binding upon the Company and may be enforced in any other courts to the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.

 

14. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriters and the Company and to the extent
provided in Section 9 hereof the controlling persons, partners, directors and
officers referred to in such section, and their respective successors, assigns,
heirs, personal representatives and executors and administrators. No other
person, partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

15. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

 

16. Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Company and their successors and assigns and any successor
or assign of any substantial portion of the Company’s and any of the
Underwriters’ respective businesses and/or assets.

 

17. Miscellaneous. UBS, an indirect, wholly owned subsidiary of UBS AG, is not a
bank and is separate from any affiliated bank, including any U.S. branch or
agency of UBS AG. Because UBS Securities LLC is a separately incorporated
entity, it is solely responsible for its own contractual obligations and
commitments, including obligations with respect to sales and purchases of
securities. Securities sold, offered or recommended by UBS Securities LLC are
not deposits, are not insured by the Federal Deposit Insurance Corporation, are
not guaranteed by a branch or agency, and are not otherwise an obligation or
responsibility of a branch or agency.

 

If the foregoing correctly sets forth the understanding between the Company and
the several Underwriters, please so indicate in the space provided below for
that purpose, whereupon this agreement and your acceptance shall constitute a
binding agreement between the Company and the Underwriters, severally.

 

Very truly yours, CELL THERAPEUTICS, INC. By:  

/S/ James Bianco

--------------------------------------------------------------------------------

    Title: James A. Bianco, M.D.              President and Chief Executive
Officer

 

-29-



--------------------------------------------------------------------------------

Accepted and agreed to as of the

date first above written, on

behalf of themselves

and the other several Underwriters

named in Schedule A

 

UBS SECURITIES LLC

CIBC WORLD MARKETS CORP.

W.R. HAMBRECHT & CO, LLC

DELAFIELD HAMBRECHT, INC.

PUNK, ZIEGEL & COMPANY, L.P.

 

By:   UBS SECURITIES LLC By:  

/S/ Sage Kelly

--------------------------------------------------------------------------------

    Title: Sage Kelly              Managing Director By:  

/S/ Igor Poteroba

--------------------------------------------------------------------------------

    Title: Igor Poteroba              Director By:   CIBC WORLD MARKETS CORP.
By:  

/S/ Andrew MacInnes

--------------------------------------------------------------------------------

    Title: Andrew MacInnes              Managing Director

 

-30-



--------------------------------------------------------------------------------

SCHEDULE A

 

Underwriter

--------------------------------------------------------------------------------

   Number of
Firm Shares


--------------------------------------------------------------------------------

UBS SECURITIES LLC

   3,560,000

CIBC WORLD MARKETS CORP.

   3,560,000

W.R. HAMBRECHT & CO, LLC

   890,000

DELAFIELD HAMBRECHT, INC.

   445,000

PUNK, ZIEGEL & COMPANY, L.P.

   445,000

WELLS FARGO SECURITIES, LLC

   100,000     

--------------------------------------------------------------------------------

Total

   9,000,000     

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

Subsidiaries

 

CTI Technologies, Inc.

 

PolaRx Biopharmaceuticals, Inc.

 

CTI Corporate Development, Inc.

 

Cell Therapeutics (UK) Limited

 

Cell Therapeutics Holdings Ireland Limited

 

Cell Therapeutics Europe S.r.l.



--------------------------------------------------------------------------------

Exhibit B

 

Form of Lock-Up Letter Agreement

 

Cell Therapeutics, Inc.

 

Common Stock

 

(No Par Value)

 

July     , 2004

 

UBS Securities LLC

CIBC World Markets Corp.

Delafield Hambrecht, Inc.

W.R. Hambrecht + Co, LLC

Punk, Ziegel & Company, L.P.

 

As Representatives of the several Underwriters

 

c/o BS Securities LLC

299 Park Avenue

New York, New York 10171

 

and

 

CIBC World Markets Corp.

417 5th Avenue 2nd Floor

New York, New York 10016

 

Ladies and Gentlemen:

 

This Lock-Up Letter Agreement is being delivered to you in connection with the
proposed Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by Cell Therapeutics, Inc., a Washington corporation (the “Company”), and
you, as Representatives of the several Underwriters named therein, with respect
to the public offering (the “Offering”) of Common Stock, no par value, of the
Company (the “Common Stock”).

 

In order to induce you to enter into the Underwriting Agreement, the undersigned
agrees that for a period of 90 days after the date of the final prospectus
relating to the Offering the undersigned will not, without the prior written
consent of UBS Securities LLC (“UBS”) and CIBC World Markets Corp. (“CIBC”), (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or file (or participate in the



--------------------------------------------------------------------------------

filing of) a registration statement with the Securities and Exchange Commission
(the “Commission”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder with respect to, any
Common Stock of the Company or any securities convertible into or exercisable or
exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, or warrants or other rights to purchase Common Stock, whether any
such transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or (iii) publicly announce an intention to
effect any transaction specified in clause (i) or (ii). The foregoing sentence
shall not apply to (a) the registration of or sale to the Underwriters of any
Common Stock pursuant to the Offering and the Underwriting Agreement, (b) bona
fide gifts, provided the recipient thereof agrees in writing with the
Underwriters to be bound by the terms of this Lock-Up Letter Agreement, (c)
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or the immediate family of the undersigned, provided that such trust agrees
in writing with the Underwriters to be bound by the terms of this Lock-Up Letter
Agreement, (d) sales of Common Stock pursuant to the terms of a Rule 10b5-1 plan
of the undersigned in existence prior to the date hereof, if any, or (e) the
sale or transfer of shares of Common Stock for cash to the extent necessary to
pay taxes incurred as a direct result of the exercise of options to purchase
Common Stock after the date hereof (which options were issued pursuant to the
Company’s stock option plans).

 

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering. The undersigned further agrees
that, for a period of 90 days after the date of the final prospectus relating to
the Offering, the undersigned will not, without the prior written consent of UBS
and CIBC, make any demand for, or exercise any right with respect to, the
registration of Common Stock of the Company or any securities convertible into
or exercisable or exchangeable for Common Stock, or warrants or other rights to
purchase Common Stock.

 

If (i) the Company notifies you in writing that it does not intend to proceed
with the Offering, (ii) the registration statement filed with the Securities and
Exchange Commission with respect to the Offering is withdrawn or (iii) for any
reason the Underwriting Agreement shall be terminated prior to the time of
purchase (as defined in the Underwriting Agreement), this Lock-Up Letter
Agreement shall be terminated and the undersigned shall be released from its
obligations hereunder.

 

Yours very truly,

 

 

--------------------------------------------------------------------------------

Name:



--------------------------------------------------------------------------------

Exhibit B-1

 

Parties to Lock-Up Letter Agreement

 

Steve Aselage

James Bianco

Louis Bianco

James Canfield

John Fluke

Vartan Gregorian

Max Link

Mary Mundinger

Phil Nudelman

Erich Platzer

Jack Singer

Silvano Spinelli



--------------------------------------------------------------------------------

Exhibit B

 

Officers’ Certificate

 

1. I have reviewed the Registration Statement and the Prospectus.

 

2. The representations and warranties of the Company as set forth in this
Agreement are true and correct as of the time of purchase and, if applicable,
the additional time of purchase.

 

3. The Company has performed all of its obligations under this Agreement as are
to be performed at or before the time of purchase and at or before the
additional time of purchase, as the case may be.

 

4. The conditions set forth in paragraphs (h), (i), (j), (m) and (n) of Section
6 of this Agreement have been met.

 

5. The financial statements and other financial information included in the
Registration Statement and the Prospectus fairly present in all material
respects the financial condition, results of operations, and cash flows of the
Company as of, and for, the periods presented in the Registration Statement.

 

6. As of the effectiveness of the Registration Statement, the Registration
Statement and Prospectus did not include any untrue statement of a material fact
and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

7. Since the effectiveness of the Registration Statement no event has occurred
which should have been set forth in a supplement or otherwise required an
amendment to the Registration Statement or the Prospectus.